DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 states, “the grounding solder pads being arranged to be separated from the grounding metal”. The “being arranged to be separated” has some ambiguity, specifically this can be interpreted as being separate elements or being separated geographically. Given this indefiniteness the claims should be amended to more clearly claim the desired limitation. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 states, “the charging interface being provided to the blank area”. The “being provided to” has some ambiguity, specifically this can be interpreted as being formed on or simply being generically indirectly coupled to. Given this indefiniteness the claims should be amended to more clearly claim the desired limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PG. Pub. 2018/0287302).

Regarding claim 1 – Kim teaches an electronic device (figs. 2-3, 5A, 12A-13, 1200 [paragraph 0139] Kim states, “electronic device 1200”) comprising: a housing (1210 [paragraph 0140] Kim states, “housing 1210”) provided with an external interface (13004 [paragraph 0242] Kim states, “penetrating hole 13004”); a circuit board (fig. 3, 300 [paragraph 0062] Kim states, “300”) arranged in the housing ([paragraph 0133] Kim states, “the PCB 300 is installed in the electronic device”) and comprising a grounding metal (31002 [paragraph 0107] Kim states, “the second ground 31002 may be coupled to this area 31002a (hereinafter, a “second ground installation area”)”); a charging interface (320/13210 [paragraph 0137 & 0191] Kim states, “the PCB 300 is installed may charge the battery by using power received through the connector 320…external portion (for example, 13210 of fig. 13)”) arranged in the housing (1210) and in communication with the external interface (13004), the charging interface (320) comprising a metal casing (fig. 5A, 510 [paragraph 0091] Kim states, “At least a portion of the shell 510 may include a conductive material (for example, and without limitation, stainless steel or phosphor bronze)”), the metal casing (510) being provided with a plurality of grounding solder pads (5101 [paragraph 0088 & 0091] Kim states, “The ends of the plurality of leads 5101 may be coupled to the lands 3101a, 3102a, 3103a, 3104a of the substrate 310 by using soldering…shell 510 may be electrically connected to a ground…of the substrate 310 through the plurality of leads 5101”), the grounding solder pads (5101) being arranged to be separated from the grounding metal (31002 [paragraph 0107] Kim states, “the second ground 31002 may be coupled to the second ground installation area 31002a, and may be physically isolated from the first ground 31001 (for example, a metal island structure).”); and an antenna unit ([paragraph 0227] Kim states, “the e metal frame 1210-32e may be designed as a portion of an antenna (for example, an antenna emitter or an antenna ground)”) being coupled with the charging interface ([paragraph 0136] Kim states, “the PCB 300 may include a wireless communication device using at least one antenna. The wireless communication device may be disposed in the proximity of the connector 320”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 12, 14, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyun et al. (US PG. Pub. 2020/0225295).

Regarding claim 1 – Hyun teaches an electronic device (figs. 2A-4, 11A-12; 200 [paragraph 0077] Hyun states, “electronic device 200”) comprising:
a housing (210 [paragraph 0077] Hyun states, “housing 210”) provided with an external interface (2271 [paragraph 0088] Hyun states, “connector holes 2271”);
a circuit board (figs. 3-4, 340/440 [paragraph 0108] Hyun states, “a PCB 440 (e.g., the PCB 340 of FIG. 3)”) arranged in the housing (210) and comprising a grounding metal (441 [paragraph 0108] Hyun states, “ground plane 441”);
a charging interface (element 490 having receptacle 1100 [paragraph 0110] Hyun states, “to convert high-voltage AC input via the connector 490 to low-current DC”) arranged in the housing (210) and in communication with the external interface (2271), the charging interface (element 490 having receptacle 1100) comprising a metal casing (fig. 11A, 1110 [paragraph 0134] Hyun states, “shell may include conductive material (e.g., stainless steel or phosphor bronze)”), the metal casing (1110) being provided with a plurality of grounding solder pads (11101 [paragraph 0134] Hyun states, “the plurality of leads 11101 of the shell 1110 may be electrically coupled with a ground plane (e.g., 441 of FIG. 4) of the PCB 1200”), the grounding solder pads (11101) being arranged to be separated from the grounding metal (fig. 4, 441; figure 4 shows the charging interface having the metal casing with the grounding solder pads being “separated” from the grounding metal 441); and
an antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “antenna 370 (e.g., the antenna module 197 of FIG. 1)”) being coupled with the charging interface (figure 1 shows the antenna module 197 being “coupled with” the charging interface 490/1100 (part of connecting terminal 178)).

Regarding claim 2 – Hyun teaches the electronic device according to claim 1, wherein the circuit board (fig. 4, 440) comprises a blank area (see area outside the grounding metal 441) adjacent to the grounding metal (441), and the charging interface (element 490 having receptacle 1100) is fixed to the blank area (claimed structure shown in figure 4).

Regarding claim 3 – Hyun teaches the electronic device according to claim 2, wherein there is a gap (fig. 4, see gap between grounding solder pads 11101 of the charging interface 490 and the grounding metal 441) between the grounding solder pad (fig. 11A, 11101) and the grounding metal (fig. 4, 441) in a direction of a board surface (see board surface shown in figure 4) of the circuit board (440).

Regarding claim 4 – Hyun teaches the electronic device according to claim 2, wherein the blank area (fig. 4, area shown outside of ground metal 441) comprises a non-metallic substrate (the PCB 1200 (equivalent to 440 of fig. 4) as shown in figure 12 is considered a “non-metallic substrate”), and the non-metallic substrate is fixedly connected with the grounding solder pad (soldering pads 11101 are shown fixed with the PCB 1200 in figure 12).

Regarding claim 10 – Hyun teaches the electronic device according to claim 1, wherein the charging interface (figs. 4 & 11A, element 490 having receptacle 1100) further comprises a plurality of pins (fig. 11A, 1130 [paragraph 0133] Hyun states, “plurality of pins 1130”) and an insulating member (1120 & insulating member shown covering pins A in figure 13C [paragraph 0133] Hyun states, “tongue 1120”) carrying the plurality of pins (1130), the metal casing (1110) is fitted over the insulating member (1120), the metal casing (1110) is separated from the plurality of pins (1130) by the insulating member (1120), and the plurality of pins (1130) comprises a grounding pin (fig. 11C, A1 [paragraph 0138] Hyun states, “ground pin A1”) electrically connected with the circuit board (440); and/or the antenna unit comprises a first portion formed by at least a part of the housing.

Regarding claim 12 – Hyun teaches the electronic device according to claim 1, wherein the housing (fig. 2, 210) comprises a first frame (fig. 3, bottom of frame 310) and a second frame (top of frame 310) opposite to the first frame, and the external interface (external interface is shown at opening 3101) is arranged on the first frame (bottom of frame 310).

Regarding claim 14 – Hyun teaches the electronic device according to claim 12, wherein the antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “an antenna 370 (e.g., the antenna module 197 of FIG. 1)”) comprises a first portion formed by at et least a part of the first frame ([paragraph 0105] Hyun states, “an antenna structure may be constructed by at least part of the side bezel structure 310”).

Regarding claim 15 – Hyun teaches the electronic device according to claim 12, wherein the antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “an antenna 370 (e.g., the antenna module 197 of FIG. 1)”) further comprises a second portion (lower portion of the antenna unit 370) disposed close to the charging interface (charging interface in opening 3101), and at least a part of the second portion is parallel to the first frame (bottom frame area of 310; claimed structure shown in figure 3).

Regarding claim 16 – Hyun teaches the electronic device according to claim 1, wherein the circuit board (fig. 4, 440) comprises a radio frequency circuit board (192 [paragraph 0066] Hyun states, “wireless communication module 192 may include…short-distance communication module may include…Radio Frequency (RF)”) connected with the antenna unit (197) to control operation of the antenna unit ([paragraph 0069] Hyun states, “the communication module 190 (e.g., the wireless communication module 192) may transmit the signal to the external electronic device via an antenna suitable for a communication scheme”).

Regarding claim 19 – Hyun teaches an electronic device (figs. 2A-4, 11A & 12; 200 [paragraph 0077] Hyun states, “electronic device 200”) comprising:
a housing (210 [paragraph 0077] Hyun states, “housing 210”) provided with an external interface ([paragraph 0088] Hyun states, “connector holes 2271”);
a circuit board (figs. 3-4, 340/440 [paragraph 0108] Hyun states, “a PCB 440 (e.g., the PCB 340 of FIG. 3)”) arranged in the housing (210) and comprising a grounding metal (441 [paragraph 0108] Hyun states, “ground plane 441”);
a charging interface (490 [paragraph 0110] Hyun states, “to convert high-voltage AC input via the connector 490 to low-current DC”) arranged in the housing (210) and in communication with the external interface (2271), the charging interface (490) comprising a metal casing (fig. 11A, 1110 [paragraph 0134] Hyun states, “shell may include conductive material (e.g., stainless steel or phosphor bronze)”), the metal casing (1110) being provided with a plurality of grounding solder pads (11101 [paragraph 0134] Hyun states, “the plurality of leads 11101 of the shell 1110 may be electrically coupled with a ground plane (e.g., 441 of FIG. 4) of the PCB 1200”), the grounding solder pads (11101 of charging interface 490 show in figure 4) and the grounding metal (441) defining a gap therebetween (figure 4 shows the charging interface having the metal casing with the grounding solder pads “defining a gap” from the grounding metal 441); and an antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “antenna 370 (e.g., the antenna module 197 of FIG. 1)”) being coupled with the charging interface (figure 1 shows the antenna module 197 being “coupled with” the charging interface 490 (part of connecting terminal 178)).

Regarding claim 20 - Hyun teaches an electronic device (figs. 2A-4, 11A & 12; 200 [paragraph 0077] Hyun states, “electronic device 200”) comprising:
a housing (210 [paragraph 0077] Hyun states, “housing 210”) provided with an external interface ([paragraph 0088] Hyun states, “connector holes 2271”);
a circuit board (figs. 3-4, 340/440 [paragraph 0108] Hyun states, “a PCB 440 (e.g., the PCB 340 of FIG. 3)”) arranged in the housing (210) and comprising a grounding metal (441 [paragraph 0108] Hyun states, “ground plane 441”) and a blank area (area shown outside the grounding metal 441) adjacent to the grounding metal (441);
a charging interface (490 [paragraph 0110] Hyun states, “to convert high-voltage AC input via the connector 490 to low-current DC”) arranged in the housing (210) and in communication with the external interface (2271), the charging interface (490) comprising a metal casing (fig. 11A, 1110 [paragraph 0134] Hyun states, “shell may include conductive material (e.g., stainless steel or phosphor bronze)”), the charging interface (490) being provided to the blank area (figure 4 shows the charging interface 490 being located outside the grounding metal 441 and provided to the blank area); and
an antenna unit (fig. 3, 370 [paragraph 0100] Hyun states, “antenna 370 (e.g., the antenna module 197 of FIG. 1)”) being coupled with the charging interface (figure 1 shows the antenna module 197 being “coupled with” the charging interface 490 (part of connecting terminal 178)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Sun et al. (US PG. Pub. 2018/0122747).

Regarding claim 5 – Hyun teaches the electronic device according to claim 1, but fails to teach wherein the circuit board further comprises a filter unit, a first end of the filter unit is connected with one grounding solder pad, and a second end of the filter unit is grounded.
 	Sun teaches an electronic device (fig. 2) wherein the circuit board (800 [paragraph 0017] Sun states, “base 800 may include a printed circuit board (PCB)”) further comprises a filter unit (811 [paragraph 0019] Sun states, “matching circuit (e.g. an inductor-capacitor circuit) 811”), a first end of the filter unit (left end of the inductor 812) is connected with one grounding solder pad (802 [paragraph 0019] Sun states, “pad 802”), and a second end (end of capacitor 814) of the filter unit is grounded (816 [paragraph 0019] Sun states, “ground (GND) terminal 816 (electrically connected to ground”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a grounding solder pad as taught by Hyun et al. with the inclusion of the filter unit between the grounding solder pad and ground as taught by Sun because Sun states, “The matching circuit 811 is configured to match a wide range of impedances in the RF circuits (e.g. the RF circuit 302 of the semiconductor die 300)” [paragraph 0019]. The matching circuit/filter will prevent undesirable signal reflection.

Regarding claim 6 – Hyun in view of Sun teach the electronic device according to claim 5, wherein the filter unit (Sun; fig. 2, 811) comprises an inductor (812 [paragraph 0019] Sun states, “inductor structure 812”) and a capacitor (814 [paragraph 0019] Sun states, “capacitor 814”), a first end (left end of 812) of the inductor (812) is connected to the grounding solder pad (802), a second end (right end of 812) of the inductor (812) is connected to the capacitor (814), and the capacitor is grounded (claimed structure shown in figure 2).

Regarding claim 7 – Hyun in view of Sun teach the electronic device according to claim 5, wherein the circuit board (Hyun; fig. 4, 440) further comprises an antistatic unit (see figs. 5 and 15 [paragraph 0111] Hyun states, “a diode (e.g., a Transient Voltage Suppressor (TVS) diode”), a first end (fig. 5 connection at 1) of the antistatic unit (diode shown in circuit 542) is connected (“electrically” connected) between the filter unit (see capacitor shown in figure 5) and the grounding solder pad (see grounding solder pad connected to receptacle 1500), and a second end of the antistatic unit is grounded (see ground 541 of figure 5 and grounds shown in figure 15).

Regarding claim 8 – Hyun in view of sun teach the electronic device according to claim 7, wherein the antistatic unit (Hyun; fig. 15 [paragraph 0111] Hyun states, “a diode (e.g., a Transient Voltage Suppressor (TVS) diode”) comprises a bidirectional transient diode (figure 15 shows a wiring schematic having “bidirectional transient diodes” connected to ground).

Regarding claim 9 – Hyun in view of Sun teach the electronic device according to claim 5, wherein the grounding solder pad (Hyun; fig. 12, 11101) is provided at a corner of the metal casing (fig. 11B, 1110) away from the external interface (2271), and one grounding solder pad away (11101) from the external interface (2271) and located at the corner of the metal casing (1110) is connected with the filter unit (Sun; fig. 2, 811; see rejection to claim 5 above combining the filter unit to a grounding solder pad).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Lee et al. (US PG. Pub. 2016/0276765).

Regarding claim 11 – Hyun teaches the electronic device according to claim 10, wherein the insulating member (fig. 13C, see insulating member that extends across the pins A) wraps middle parts of the plurality of pins (claimed structure shown in figure 13C.
 	Hyun fails to explicitly teach wherein the insulating member is a plastic member
 	Lee teaches wherein the insulating member (fig. 13, 1330/1332 [paragraph 0061] Lee states, “Tongue 1330 and housing portion 1332 may be formed of plastic or other material”) is a plastic member, and the plastic member wraps middle parts of the plurality of pins (1320 [paragraph 0061] Lee states, “contacts 1320”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an insulating member that wraps middle parts of the plurality of pins as taught by Hyun with the insulating member being a plastic material as taught by Lee because plastic will effectively prevent shorting between the pins and is commonly used in connectors for its resilience.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Kim et al. (US PG. Pub. 2016/0226132).

Regarding claim 13 – Hyun teaches the electronic device according to claim 12, but fails to explicitly teach wherein the antenna unit is arranged close to the charging interface relative to the second frame. 	
 	Kim teaches an electronic device (fig. 6-7 [title] Kim states, “Antenna and electronic device”) wherein the antenna unit (42/43 [paragraph 0136] Kim states, “an antenna may include a ground portion g, one or more radiators 42 and 43”) is arranged close to the charging interface (connector charging interface “d”) relative to the second frame (top frame area of frame f [paragraph 0131] Kim states, “external metallic frame f”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an antenna unit, charging interface and a second frame as taught by Hyun with the antenna unit being arranged close to the charging interface relative to the second frame as taught by Kim because Kim states regarding this arrangement, “degradation of radiation performance of the antenna is not caused in the electronic device in which a non-segmented external metallic frame is adopted so that electric shock may be prevented.” [paragraph 0238]. 	

 Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Darnell et al. (US PG. Pub. 2013/0257659).

Regarding claim 17 – Hyun teaches the electronic device according to claim 2, but fails to teach wherein the blank area is formed by cutting a hole in the circuit board.
 	Darnell teaches an electronic device (fig. 1) with a circuit board (110 [paragraph 0063] Darnell states, “printed circuit 110”) having a blank area (148) wherein the blank area is formed by cutting a hole ([paragraph 0075] Darnell states, “opening 148”) in the circuit board (110).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a circuit board with a blank area as taught by Hyun with the blank area being formed by cutting a hole in the circuit board as taught by Darnell because Darnell states, “By removing the polymer material of opening 148 from flexible printed circuit 110 along axis 146, the flexibility of flexible printed circuit 110 may be enhanced” [paragraph 0076].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. in view of Guo (US PG. Pub. 2015/0263458).

Regarding claim 18 – Hyun teaches the electronic device according to claim 1, but fails to teach wherein the metal casing comprises six grounding solder pads connected to six different positions of the circuit board, and the six positions are all non-metallic materials.
 	Guo teaches an electronic device (figs. 1-3) wherein the metal casing (3/4 [paragraph 0016] Guo states, “metal shell 3…metal plate 4”) comprises six grounding solder pads (42 [paragraph 0020] Guo states, “fixing legs 42”) connected to six different positions (see positions of PCB 6 accommodating the six grounding solder pads) of the circuit board (6 [paragraph 0023] Guo states, “printed circuit board 6”), and the six positions are all non-metallic materials (the positions are shown to be holes and are themselves “non-metallic).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a metal casing showing four grounding solder pads connected to four different positions as taught by Hyun with the additional two grounding solder pads (six total) connected to six different positions as taught by Guo because these additional grounding solder pads will further effectively ground the metal casing and structurally enhance the connection between the metal casing and the PCB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang (US PG. Pub. 2020/0044312) discloses an antenna system and mobile terminal.
Beutler et al. (US Patent 6139364) discloses an apparatus for coupling RF signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847